ON CONFESSION OF ERROR

WELLS, Chief Judge.
Jude 0. Osuji appeals from a final administrative support order raising a number of issues with respect to determinations made regarding current and retroactive child support for his minor child. With all but one exception relating to the retroactive child support award, we affirm the order on review. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). On the Department’s confession of error as to the improper calculation of the retroactive support award, we reverse and remand for recalculation of retroactive support. See Finch v. Dep’t of Revenue ex rel. John-Jules, 65 So.3d 1150 (Fla. 3d DCA 2011).
Affirmed in part and reversed in part.